Title: To Thomas Jefferson from James Monroe, 16 July 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            July 16. 1798.
          
          I shall see Mr. Strother and others and shall be able without compromitting you in a direct manner to forward Mercers views as well as if you were to write. and I shall be able also to satisfy Mercer of yr. good wishes and endeavors as fully as if you did write. I shall be back in a week. I send yr. books by the bearer. yrs affecy.
          
            J. Monroe
          
        